DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 03/23/2020.
Claims 1-10 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Examiner’s notes:
The “near field communication unit” in claims 1-8 are read as a generic NFC communication transceiver of the mobile telephone in [0034] which amounts to sufficient structure.
The “sensor unit” in claims 1-8 is read as a tag ID reader in [0006], [0053] which amounts to sufficient structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


a near field communication unit configured to read first information via wireless communication, wherein the first information includes information associated with an integrated circuit (IC) tag (claim 1, 9, 10, “a near field communication unit”);
a sensor unit configured to detect sensing data (claim 1, 9, 10, “sensor unit”);
and circuitry configured to: transmit the first information, second information and the detected sensing data to a server apparatus, wherein the second information includes user identification (ID) information indicating identity of a user and device ID information indicating identity of the information processing apparatus (claim 1, 9, 10, “circuitry”);
activate an application on the information processing apparatus based on the transmission (claim 1, 9, 10, “activate an application”).

Claims 2-8 are obvious over claims 2-8 of ‘764 respectively for reciting the same or slightly similar subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson et al. (US 2011/0276961, “Johansson”) in view of Spiegler et al. (US 2014/0033312, “Spiegler”), all references were cited in IDS.

For claim 1, Johansson discloses an information processing apparatus, comprising:
a near field communication unit configured to read first information via wireless communication, wherein the first information includes information associated with an integrated circuit (IC) tag ([0015], NFC Generic Control Record is read wirelessly by the client device (destination device) from an NFC source (which can be an RF or IC tag in [0003]);
a sensor unit configured to detect sensing data ([0065], GPS data is sensed by a GPS receiver);
and circuitry configured to: transmit the first information, second information, and the detected sensing data to a server apparatus; wherein the second information includes user information and device information ([0020], [0071], [0087], the contextual information of an NFC device and the user is determined and sent to server together with the Target ID for looking-up an application ID, context information may contain the client’s GPS location, the context information includes any information about user and device in [0065], [0115], the contextual information 32 that is included in the update request can include any information about the destination device and/or the user of the destination device);
acquire, from the server apparatus, second information based on the transmitted first information (fig. 7, step708-709, [0137], notification is sent to the user device that he can download/activate the looked-up application); and
activate of an application on the information processing apparatus based on the transmission (fig. 7, step 712-713, download/activate the looked-up application).
Johansson does not disclose the second (context) information includes user identification (ID) information indicating identity of a user and device ID information indicating identity of the information processing apparatus.
Spiegler discloses the context information includes user identification (ID) information indicating identity of a user and device ID information indicating identity of the information processing apparatus (fig. 3A, [0021], [0024], user and device contexts include a unique user ID and a device ID).
It would have been obvious to one skilled in the art at the time of the invention to apply Spiegler’s teachings of user ID and device ID to Johansson’s teachings of any context related to the user and the user device in order to extend Johansson’s teachings as a known implementation for identifying context used for looking up app activation information.



For claim 3, Johansson discloses the short-range wireless communication activates a basic application on the information processing apparatus, and the basic application activates a browser application based on application activation information (Johansson, [0073], browser activates further apps).

For claim 4, Johansson discloses the circuitry is further configured to: receive the application activation information that includes an application identifier; and control the activation of the application on the information processing apparatus based on the application activation information and third information (Johansson, fig. 7, step 711, [0137], application activation information is a user activation based on a URI sent to the user device as a result of a lookup of context information of the client and the target ID).

For claim 5, Johansson discloses the circuitry is further configured to add current position information of the information processing apparatus to the first information ([0065], adding contexts such as location to send to server).

For claim 7, Johansson discloses wherein the circuitry is further configured to:
add third information to the first information, wherein the third information relates to a plurality of attributes of the application activated on the information processing apparatus; and transmit the third information and the first information to the server adding contexts such as location and language to send to server).

For claim 8, Johansson discloses the circuitry is further configured to: add third information to the first information based on a user operation with respect to the information processing apparatus; and transmit the third information and the first information to the server apparatus. ([0020], user preferences at the device is used as context).

For claim 9, Johansson discloses an information processing method, comprising: in an information processing apparatus for processing the method in claim 1 (see Johansson, fig. 3)

For claim 10, the claim is rejected for the same rationale in claim 1 (see Johansson, fig. 3 for generic storage medium in generic computers).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson-Spiegler in view of Lim et al. (US 2012/0223131, “Lim”).

For claim 6, Johansson does not disclose the circuitry is further configured to: add third information to the first information, wherein the third information is associated 
Lim discloses adding third information to the first information, wherein the third information is associated with a current time and date at which the first information is read; and transmitting the third information and the first information to the server apparatus (abstract, [0037], user data and time used by the server as contexts to determine content to the user)
It would have been obvious to one skilled in the art at the time of the invention to apply Lim’s teachings of data and time contexts to Johansson-Spiegler’s teachings so that the server of Johansson can provide services (ads, promotions, apps) in relation to time (Fisher, fig. 8)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HIEU T HOANG/Primary Examiner, Art Unit 2452